EXHIBIT 10.6

 

SERVICES AGREEMENT

 

 

This Services Agreement (the “Agreement”) is made and entered into as of
December 15, 2008, by and between TERRA INSIGHT SERVICES, INC., a New York
corporation (“TIS”), and THE INSTITUTE OF GEOINFORMATIONAL ANALYSIS OF THE
EARTH, a Liechtenstein establishment (the “INSTITUTE”).

 

WHEREAS, the INSTITUTE is in the business of developing, using, and licensing
others to use, and is the developer and owner of certain technology and know-how
used in the surveying, mapping, detection, and reporting of natural resources of
the Earth (the “Mapping Technology”);

 

WHEREAS, TIS is in the business of providing services and products in connection
with the identification, location, exploration and recovery of deposits of
natural resources (“TIS Services”); and

 

WHEREAS, the INSTITUTE licensed all of its commercial Mapping Technology to TIS
pursuant to a Technology License Agreement, dated as of even date, as may be
subsequently amended or modified (the “License Agreement”);

 

WHEREAS, the INSTITUTE agreed to provide related commercial services in the use
of the Mapping Technology;

 

NOW THEREFORE, for good and valuable consideration and on the promises and
premises set forth below, the parties agree as follows:

 

1.        GENERAL DESCRIPTION OF OBJECTIVES AND SCOPE OF SERVICE. TIS hereby
engages the INSTITUTE as an independent contractor, and not as an employee or
agent of TIS, to provide to TIS the services, as hereinafter set forth in
greater detail and within guidelines established by TIS and the INSTITUTE. The
INSTITUTE is not granted any right or authority to assume or create any
obligation or liability, express or implied, on behalf of TIS or in its name, or
to accept service of process in any action on its behalf or in its name, or to
bind TIS in any manner or form whatsoever.

 

TIS hereby retains the INSTITUTE to perform such consulting and advisory
services (the “Services”) requested by TIS for the duration of this Agreement.
The Services shall include suggestions of locations, detection, assessments,
prognoses, determinations, analysis, surveys, diagrams, modeling, mapping and
recommendations related to the utilization of the Mapping Technology,
preparation of reports of results of the Services, and interpretation of results
of uses of the Mapping Technology and of workings of the Mapping Technology. The
INSTITUTE agrees to perform for TIS the Services, including preparation of any
documentation related thereto. The INSTITUTE further agrees to perform the
Services in a good workmanlike and timely manner. All Services requested by TIS
shall be performed by personnel of INSTITUTE that are reasonably acceptable to
TIS. The INSTITUTE shall devote such time and efforts as are reasonably
consistent with the needs of TIS, and will devote such time as TIS reasonably
requests and requires. Notwithstanding anything to the contrary herein, TIS
shall own the entire work product of the Services.

 

2.        SERVICE TERM OF AGREEMENT. The service term of the Agreement shall be
for a period of thirty (30) years (the “Initial Service Term”) commencing with
the date of this Agreement and ending on December 15, 2038. The Service Term
shall automatically renew for another thirty (30) year period (the “Renewed
Service Term”) unless terminated by either party in writing within ninety (90)
days before the end of the Initial Service Term. The term “Service Term” as used
in this Agreement refers to each of the Initial Service Term and the Renewed
Service Term.

 

3.        PAYMENTS. In connection with Services, the INSTITUTE shall be entitled
to a service fee (the “Services Fee”), which Services Fee shall be set forth in
the respective service orders agreed to and executed by the parties in relation
to every TIS Service that the INSTITUTE is involved in; provided, however, the
INSTITUTE shall charge TIS at the rate of no more than 10% over its cost in
connection with such Services, and in the event the parties acting in good faith
fail to agree upon the applicable Services Fee with respect to a specific
service order, the Services Fee shall be at the rate of 10% over the INSTITUTE’s
cost.



 

1

 


--------------------------------------------------------------------------------



 

 

4.        CONFIDENTIAL INFORMATION. For purposes of this Agreement,
“Confidential Information” shall mean any information obtained by the INSTITUTE
from, or disclosed to the INSTITUTE by TIS which relates to the past, present or
future research, development and business activities of TIS (or TIS’s affiliated
companies), and to any of the intellectual property related thereto, to any
intellectual property developed by the INSTITUTE, heretofore or hereafter, or
that is previously known to the INSTITUTE or is publicly disclosed by TIS either
prior or subsequent to the INSTITUTE’s receipt of such Confidential Information.
The INSTITUTE shall hold all such receipt of such information in trust and
confidence for TIS for an infinite period, and, except as may be authorized by
TIS in writing, the INSTITUTE shall not disclose to any person, firm or
enterprise, or use for his benefit, any such confidential information. Upon
termination or expiration of this Agreement, the INSTITUTE shall deliver to TIS
all items in its possession, which may contain any such confidential
information.

 

5.        COVENANT NOT TO COMPETE. During the duration of this Agreement, the
INSTITUTE will not, within any jurisdiction in which the INSTITUTE or any
affiliate conducts its business operations, act in any way materially competing
with TIS, directly or indirectly, own, manage, operate, control, be employed by
or participate in the ownership, management, operation or control of, or be
connected in any manner with, any business of the type or character engaged in
or competitive with that conducted by TIS.

 

6.

TERMINATION.

 

(a)        TIS has the right to terminate this Agreement any time during the
Service Term serving two (2) days’ notice of termination on the INSTITUTE.
Termination of this Agreement shall not relieve any obligations pursuant to the
License Agreement. The License Agreement shall survive the termination of this
Agreement.

 

(b)        Upon termination of this Agreement for any reason prior to completion
of any services pursuant to any particular service order, the INSTITUTE shall
immediately stop its services hereunder and shall not be entitled to claim any
compensation for the work performed prior to such termination. In case the
Agreement is terminated prior to completion of the any services pursuant to any
particular service order, the advance payment shall not be refundable.

 

(c)        The expiration or termination of this Agreement for any reason shall
not give either party the right to claim any compensation, indemnity or
reimbursement whatsoever from the other by reason of such termination, but
termination shall be without prejudice to any rights or remedies available to,
or any obligations or liabilities accrued to, either party at the effective date
of termination.

 

7.        ASSIGNABILITY. Neither party shall not assign any right or interest in
this Agreement without the prior written approval of the other party.

 

8.        WAIVER. A waiver of any breach or default under this Agreement shall
not constitute a waiver of any other right for subsequent breach or default.
Failure to enforce any term of this Agreement shall not constitute a waiver of
any rights to enforce subsequent breaches.

 

9.        SEVERABILITY. If any provision of this Agreement is declared void, or
otherwise unenforceable, that provision shall be deemed to have been severed
from this Agreement, which shall otherwise remain in full force and effect.

 

10.       NOTICES. Any notice or other communication required or permitted
hereunder shall be sufficiently given if sent by certified mail, overnight
courier, or facsimile (followed by prompt transmission of the original of such
notice by any of the foregoing means), in each case proper postage or other
charges pre-paid and addressed as set forth below:

 

If to TIS:

Attn.: Dmitry Vilbaum, Chief Executive Officer

Terra Insight Services, Inc.

99 Park Avenue, 16th Floor



 

2

 


--------------------------------------------------------------------------------



 

 

New York, New York 10016

Fax: 212-808-4155

 

With a copy (which shall not constitute notice) to:

Dan Brecher, Esq.

Law Offices of Dan Brecher

99 Park Avenue, 16th Floor

New York, New York 10016

Fax: 212-808-4155

 

If to INSTITUTE:

THE INSTITUTE OF GEOINFORMATIONAL ANALYSIS OF THE EARTH

c/o Ivan Railyan

8-27 M. Ulyanovoi Street

Moscow, Russia

Fax: +7 095 9565261

 

Such notice shall be deemed given when actually received. Any party may change
the address for notices by service of notice to the other as herein provided.

 

11.       ENTIRE AGREEMENT. This Agreement, together with the License Agreement,
including the exhibits annexed thereto, represent the entire agreement between
the parties and supersede any previous contemporaneous oral or written
agreements, commitments, representations or communications regarding the subject
matter of this Agreement. Any modification to this Agreement must be in writing
and signed by a duly authorized agent of both parties.

 

12.       COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

13.       GOVERNING LAW. The laws of the State of New York, without giving
effect to its conflicts of law principles, govern all matters arising out of or
relating to this Agreement and all of the transactions it contemplates,
including, without limitation, its validity, interpretation, construction,
performance, and enforcement. The parties expressly agree to jurisdiction of the
state and federal courts located in the City, County and State of New York. The
parties irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement, and consent to the service of process in any such
action or legal proceeding by means of certified mail, return receipt requested,
or overnight courier, in care of the address set forth herein or such other
address as provided for in accordance with this Agreement.

 

AGREED TO AND ENTERED INTO BY AND BETWEEN THE PARTIES AS OF THE

EFFECTIVE DATE SET FORTH ABOVE.

 

TERRA INSIGHT SERVICES, INC.

 

 

 

By:         /s/ Dmitry Vilbaum  

Dmitry Vilbaum

Chief Executive Officer

THE INSTITUTE OF GEOINFORMATIONAL

ANALYSIS OF THE EARTH

 

 

By:         /s/ Ivan Railyan  

Ivan Railyan

Authorized Signatory

 

 

 

3

 

 

 